Citation Nr: 1113086	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder disorder and, if so, whether service connection is warranted.

2.  Entitlement to an initial disability evaluation higher than 20 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to a compensable disability evaluation for bilateral hearing loss.

4.  Entitlement to a disability evaluation higher than 10 percent for status post subacromial compression of the left shoulder.

5.  Entitlement to a disability evaluation higher than 10 percent for degenerative arthritis, L4, with limited motion of the lumbar spine.

6.  Entitlement to a temporary total evaluation under paragraph 30 for convalescence following an April 1, 2004, cervical spine diskectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The record reflects that the Veteran requested to be afforded with a hearing before the Board in July 2007, on the VA Form 9.  However, he subsequently indicated that he no longer wanted a hearing, later that same month.  Accordingly, the Veteran's hearing request is withdrawn.  

The Board notes that the Veteran's representative identified the issue of entitlement to a total disability rating based on individual unemployability (TDIU) as a claim on appeal before the Board, on the February 2011 Informal Hearing Presentation.  At that time, the representative argued that we are required to consider the issue as part of the Veteran's current claims for an increased rating, which the Veteran has consistently appealed.  The representative further explained that the VA compensation and pension examiner, in July 2007, found that the Veteran was not capable of sedentary employment due to his service-connected conditions, and the RO erroneously determined that his claim of TDIU did not warrant being presented for an extra-schedular TDIU evaluation.   

In consideration of the representative's assertion, the Board recognizes that the Court outlined in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is a component of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. 

In this case, however, the Veteran filed a claim for entitlement to a TDIU, for which he completed a VA Form 21-8940, in June 2006.  In October 2007, the RO issued a rating decision denying entitlement to TDIU, which considered the finding of the July 2007 VA medical examiner.  The Veteran did not file a Notice of Disagreement as to that aspect of his claim for an increased rating.  Because the TDIU component of the claim was adjudicated most recently in October 2007 and the Veteran did not express any disagreement with the denial of benefits within the one-year period following the decision, the October 2007 rating decision is final.  Accordingly, the Board does not have jurisdiction over the issue of entitlement to a TDIU.  If the Veteran desires to file another claim for a TDIU or file a motion alleging CUE in the prior October 2007 rating decision, he may do so with the RO.  

The issues of: (1) entitlement to service connection for a right shoulder disorder (reopened); (2) entitlement to a disability evaluation higher than 20 percent for degenerative disc disease of the cervical spine; (3) entitlement to a compensable disability evaluation for bilateral hearing loss;( 4) entitlement to a disability evaluation higher than 10 percent for status post subacromial compression of the left shoulder; and (5) entitlement to a disability evaluation higher than 10 percent for degenerative arthritis, L4, with limited motion of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.



FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied the Veteran's claim of service connection for a right shoulder condition, on the bases that the service treatment records (STRs) showed that he was seen in December 1990 with complaints of right shoulder pain, diagnosed as trapezius spasm, but no further complaints were shown.  Further, on VA examination, the examiner had noted that there was insufficient clinical evidence to warrant a diagnosis for any acute or chronic disorder or residuals thereof.   

2.  Because the Veteran did not appeal the July 1994 RO rating decision, that decision is final.

3.  Evidence received subsequent to the July 1994 RO rating decision relates to an unestablished fact necessary to substantiate the claim.

4.  Service connection for cervical spine degenerative disk disease has been established effective May 28, 2004. 

5.  The evidence shows that the Veteran underwent a cervical diskectomy on April 1, 2004, followed by a period of convalescence until June 11, 2004, to treat symptomatology related to his service-connected cervical spine disability.

6.  The medical evidence shows that the Veteran is entitled to a temporary total disability evaluation from May 28, 2004, to June 11, 2004.  


CONCLUSIONS OF LAW

1.  The July 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for a right shoulder disorder, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2010).

3.  The criteria for the assignment of a temporary total rating under paragraph 30 for convalescence for the period from May 28, 2004, to June 11, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In the July 2004 VCAA notice letter, the Veteran was informed of the evidence needed to establish entitlement to the underlying claim of service connection for his claimed right shoulder disorder, as well as for a temporary total disability rating due to hospital treatment or observation of a service-connected disability.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claim.  

In particular regard to Dingess requirements, the Veteran was informed, in the September 2004 VCAA notice letter, as to how VA determines the disability rating and effective date once service connection is established.

In regard to additional Kent notice requirements relevant to the Veteran's request to reopen, the Board notes that the Veteran was provided with the definition of new and material evidence applicable to the current claim in the July 2004 VCAA notice letter.  Specifically, the Veteran was advised that new and material evidence was evidence submitted to VA for the first time that pertains to the reason why the claim was previously denied and raises a reasonable possibility of substantiating the claim.  The Veteran was further advised of the bases for the prior denial.  

While the Veteran may not have been adequately provided with a description of the evidence necessary to substantiate the elements required to establish service connection that were found insufficient in the prior denial in the July 2004 notice letter, the extent of any notice defect is harmless error.  The Veteran's claim is found to be reopened by way of the submission of new and material evidence, for reasons explained below.  

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the May 2007 SOC, and the October 2007 and November 2008 SSOCs, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

In regard to VA's statutory duty to assist, the Board notes that the Veteran's (STRs) and his DD Form 214 are included in the claims folder.  In addition, post-service VA and private treatment records adequately identified as relevant to the claims adjudicated herein have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  In view of the foregoing, the Board will proceed with appellate review.  

II.  New and Material Evidence

The Veteran requests to reopen his claim of entitlement to service connection for a right shoulder disorder.  

As a preliminary matter, the Board notes that the Veteran's current claim involving a right shoulder disorder is grounded upon the same factual basis as his previous claim, which was denied in the July 1994 rating decision and is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran's request to reopen his previously denied claim was filed in May 2004.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In the present case, the record shows that the Veteran's claim of service connection for a right shoulder disorder was previously denied in a July 1994 RO rating decision.  The RO denied the claim on the bases that the STRs showed that he was seen in December 1990 with complaints of right shoulder pain, diagnosed as trapezius spasm, but no further complaints were shown.  Further, on VA examination, the examiner had noted that there was insufficient clinical evidence to warrant a diagnosis for any acute or chronic disorder or residuals thereof.   

The Veteran received notification of the rating decision and his appellate rights in July 1994; however, he did not appeal the decision.  Thus, the July 1994 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the July 1994 rating decision included the Veteran's STRs, the October 1993 VA examination report, and the VA Form 21-526.  

The pertinent evidence associated with the claims folder since the July 1994 denial of the claim consists of copies of the Veteran's STRs, numerous private treatment records from 1994 to 2007, VA examination reports dated in October 2004 and July 2007, and additional written statements submitted by the Veteran and his representative.

After careful review of the evidence received since the July 1994 rating decision, the Board finds that it qualifies as new and material evidence and is, therefore, sufficient to reopen the claim.  In particular, the Veteran's private treatment records dated in 2006 include assessments of acromioclavicular joint arthritis or strain, trapezius muscle spasm, rotator cuff syndrome, shoulder impingement syndrome, and shoulder bursitis for the right shoulder.  This evidence, which reflects a current diagnosis of a right shoulder disorder, is competent and deemed credible for the purpose of reopening the claim.  At the time of the July 1994 rating decision, the RO found that there was insufficient evidence of a right shoulder disorder.    
     
Thus, in summary, the evidence associated with the claims folder since the July 1994 denial may be considered new because it was not before VA at the time of that decision.  In addition, the evidence discussed above is also material because it relates to a previously unestablished fact necessary to substantiate the claim.  Specifically, this evidence shows that the Veteran has a current diagnosis of a right shoulder disorder.  Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's claim of entitlement to service connection for a right shoulder is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (evaluating the materiality of newly submitted evidence, Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion).  However, as will be explained below, additional development is needed before the Board may proceed to adjudicate the merits of the claim.  

III.  Temporary Total Rating under Paragraph 30 for Convalescence 

The Veteran seeks a temporary total disability rating for his period of convalescence from April 2004 to June 2004, following a cervical spine diskectomy.  The Veteran is service-connected for degenerative disc disease of the cervical spine effective from May 28, 2004, the date of receipt of the Veteran's claim.  

A total disability rating (100 percent) will be assigned when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30.

In the present case, the Veteran's treatment records show that he experienced pain radiating into the upper extremities associated with his cervical spine disability and, as a result, underwent a left C6-7 anterior cervical diskectomy and fusion and right iliac crest bone graft harvest, at a private surgery center on April 1, 2004.  The pre-operative and post-operative diagnoses noted on the April 2004 operative report were left C6-7 radiculopathy with herniated nucleus pulposus and spondylosis.  

Nearly one month later, on April 27, 2004, the Veteran's physician, Dr. J.V., wrote that the Veteran was allowed to return to transitional work as a waste water technician on April 27, 2004, with restrictions.  Dr. J.V. wrote, on a form to be provided to the Veteran's employer, that he was restricted from lifting 25 pounds, reaching overhead, and reaching above the shoulders at that time.  

On June 11, 2004, the Veteran presented for a post-operative follow-up appointment and reported no neck pain and no arm pain.  He reported that he had been able to do just about everything he wanted to do, including an extensive amount of fishing.  He also reported that he had been unable to return to work with the restrictions outlined, so he had been out of work from April until that day.  After examination of the Veteran, Dr. J.V. wrote that the Veteran was able to return to work full-time without restrictions, and that he had given him a release toward that end.  

Thus, upon review, the Board finds that the evidence shows that treatment of the Veteran's service-connected cervical spine disability resulted in surgery necessitating over two months for convalescence, from April 1, 2004 to June 11, 2004.  

The Board has considered the January 2005 letter written by Dr. J.V. noting that the Veteran's difficulty with his cervical spine to be 75% due to a current injury and 25% due to his previous cervical spine issues.  However, the physician's statement is addressing a December 2004 injury, when the Veteran slipped and fell on ice at work.  This injury occurred several months after the Veteran's cervical diskectomy.  There is no indication that there was an injury, unrelated to service or the Veteran's service-connected cervical spine disability, which caused the need for the April 1, 2004, cervical diskectomy and convalescence from April to June of 2004.  Instead, treatment records indicate that symptomatology related to the Veteran's service-connected cervical spine disability led to the April 2004 cervical diskectomy and the convalescence period resulting therefrom.        

Nonetheless, as noted above, the Veteran is only service-connected for degenerative disk disease of the cervical spine from May 28, 2004, the date he submitted his claim for service-connected compensation benefits.  Consequently, although the evidence shows that he had a period of convalescence following his cervical diskectomy from April 1, 2004, to June 11, 2004, he is not entitled to a temporary total rating for the portion of his convalescence period prior to May 28, 2004, because he was not service-connected for the cervical spine disability prior to said date.  He is, however, entitled to receive a temporary total disability rating from May 28, 2004 to June 11, 2004.  Thus, the Board finds that a temporary total disability rating is warranted for this period.    


ORDER

1.  New and material evidence having been presented, the claim of entitlement to service connection for a right shoulder disorder is reopened.  

2.  A temporary total disability rating under paragraph 30 for convalescence for the period from May 28, 2004, to June 11, 2004, following the April 1, 2004, cervical spine diskectomy, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

For reasons explained above, the Board has now found the Veteran's claim of entitlement to service connection for a right shoulder disorder to be reopened by way of the submission of new and material evidence.  After careful review of the record, however, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the Veteran's reopened claim for a right shoulder disorder, as well as his increased-rating claims.  

In regard to the reopened claim for service connection of a right shoulder disorder, the Board notes that the Veteran's STRs show that he complained of and was treated for right shoulder problems during his period of active service and complained of right shoulder pain on the June 1993 retirement report of medical history.  In addition, he is currently diagnosed with a right shoulder disorder.  Further, the Veteran has reported that he has experienced a continuity of symptoms related to his right shoulder since service.  Because the claim is now found to be reopened, a remand for a medical examination and medical nexus opinion is warranted.  38 C.F.R. § 3.159(c)(4).    

In regard to the increased-rating claims, the Veteran was afforded with medical examinations in July 2007 connection with his claims.  However, he wrote, in November 2008, that his claimed disabilities have worsened.  See the Veteran's letter dated November 13, 2008.  His representative reiterated this assertion in the February 2011 Informal Hearing Presentation.  It is observed that the most recent examination was conducted more than three and a half years ago, and the most recent treatment records pertaining to the Veteran's treatment for his disabilities are dated in February 2007, several months before that examination.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the U.S. Court of Appeals for Veterans Claims has held that an appeal of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where the factual findings show distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thus, in light of the foregoing, the Board finds that a remand to secure recent treatment records, and for a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with his service-connected cervical spine, lumbar spine, left shoulder, and hearing loss disabilities, as well as the potential applicability of staged ratings, is warranted in this case.  38 U.S.C.A. 
§ 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate examination for his claimed right shoulder disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm review of the claims folder.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current right shoulder disorder was caused by, or was initially manifested during, his active service, to include consideration of any alleged any symptomatology shown therein, or any other incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

b.  The examiner should discuss evidence contained in the Veteran's STRs, and post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the Veteran submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  After obtaining the necessary authorization from the Veteran (e.g., a completed and signed VA Form 21-4142) and any additional information deemed necessary, request any and all records pertaining to any treatment he has received for his service-connected cervical spine, hearing loss, left shoulder, and lumbar spine disabilities from February 2007 to the present.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate. 

3.  Thereafter, schedule the Veteran for an appropriate examination(s) to determine the current level of severity of his cervical and lumbar spine disabilities and his left shoulder disability.  The claims file, to include a copy of this Remand, must be available to the examiner in conjunction with the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

a.  Based on review of the claims folder and examination of the Veteran, the examiner should identify any and all symptomatology the Veteran has manifested since July 2007 attributable to his service-connected: (1) cervical spine; (2) lumbar spine; and (3) left shoulder disabilities, to include range-of-motion findings.  

b.  The extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened or painful movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss.   Explain any findings of additional limitation of motion or limitation of functional use with repetitive motion due to any of these factors, and reconcile these with other pertinent findings.

c.  The examiner must fully describe the effect of each of the Veteran's disabilities (i.e., cervical spine disability, lumbar spine disability, left shoulder disability) on his occupational functioning and daily activities in his or her final report.  Discuss what disability and level of disability associated with the Veteran's disability is consistent with the objective medical evidence.

d.  Note and explain findings on straight-leg-raising, including any discrepancies found between straight-leg-raising in the inclined and seated positions.  Address the relevance of these findings and any other findings which may reflect upon radiculopathy and/or complained-of radiculopathy.  Also address medical findings which may support or weigh against the Veteran's complaints.

e.  The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected disability and any non-service-connected disorders which affect the pertinent joints.  If it is medically unfeasible to distinguish the symptomatology resulting from the disorders, the examiner should so state in the examination report and explain why that is so.

f.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.  If any opinion and supporting rationale cannot be provided without medically unsound guesswork or judgment based upon mere conjecture, clearly explain why this is so for each opinion not provided for this reason.

4.  After the actions outlined in (1) have been accomplished to the extent feasible, schedule the Veteran for an appropriate examination(s) to determine the current level of severity of his bilateral hearing loss disability.  The claims file, to include a copy of this Remand, must be available to the examiner in conjunction with the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

a.  Based on review of the claims folder and examination of the Veteran, the examiner should identify any and all symptomatology the Veteran has manifested since May 2004 attributable to his service-connected bilateral hearing loss.  

b.  The examiner must fully describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities in his or her final report. 

c.  The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected disability and any non-service-connected disorders which affect his hearing.  If it is medically unfeasible to distinguish the symptomatology resulting from the disorders, the examiner should so state in the examination report and explain why that is so.

e.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

5.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the claims, with consideration of staged ratings.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC, with an appropriate period of time for response by the Veteran and/or his representative.  Thereafter, return the case to the Board for further consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


